     Case 2:21-cv-00960-NJB-DPC Document 1 Filed 05/18/21 Page 1 of 13




                         UNITED STATES DISTRICT COURT

                         EASTERN DISTRICT OF LOUISIANA


CYNTHIA CHILDERS                                *
                                                *
      Plaintiff,                                *                 Civil action No.
                                                *
v.                                              *                 Section:
                                                *
RENT-A-CENTER EAST, INC.,                       *                 Magistrate:
EXPERIAN INFORMATION SOLUTIONS, INC.            *
AND TRANS UNION, LLC                            *
                                                *
      Defendants.                               *
*************************************************

                   COMPLAINT AND DEMAND FOR JURY TRIAL

                                    I.       Introduction


1.    This is the Complaint brought by an individual consumer under the Fair Credit Reporting

      Act (FCRA), 15 U.S.C. § 1681, et seq., the Fair Debt Collection Practices Act (FDCPA),

      15 U.S.C. § 1692, et seq. and the Unfair Trade Practices Act, Louisiana Revised Statute §

      51:1409(A), against defendants Rent-A-Center East, Inc., Experian Information Solutions,

      Inc and Trans Union, LLC.


                              II.        Jurisdiction and Venue


2.    This Court has jurisdiction pursuant to 15 U.S.C. § 1681p, 15 U.S.C. § 1692k, and 28

      U.S.C. §§ 1331 and 1337. Venue is appropriate in this judicial district as all events

      occurred in St. Tammany Parish, Louisiana.



                                                1
     Case 2:21-cv-00960-NJB-DPC Document 1 Filed 05/18/21 Page 2 of 13




                                       III.   Parties


3.   Plaintiff, Cynthia Childers (“Childers”) is a natural person who resides in St. Tammany

     Parish, Louisiana, and is a “consumer” as defined by the FCRA, 15 U.S.C. § 1681a(c).

     Childers is also an alleged “debtor” as defined by the FDCPA, 15 U.S.C. § 1692a, although

     she denies that she owes any amount of the alleged “debt.”


4.   Defendant Rent-A-Center East, Inc. (hereinafter, “RAC”) is a foreign corporation

     authorized to do and doing business in the State of Louisiana, and through its division

     AcceptanceNow, is a person who furnishes credit information to consumer reporting

     agencies under the FCRA, 15 U.S.C. § 1681s-2. Additionally, RAC, through

     AcceptanceNow is a “debt collector” as defined by the FDCPA, 15 U.S.C. § 1692a.


6.   Defendant Experian Information Solutions, Inc. (hereinafter, “Experian”) is a consumer

     reporting agency as defined by the FCRA, 15 U.S.C. § 1681a(f). Experian is a foreign

     corporation authorized to do and doing business in the State of Louisiana.


7.   Defendant Trans Union, LLC (hereinafter, “Trans Union”) is a consumer reporting agency

     as defined by the FCRA, 15 U.S.C. § 1681a(f). Trans Union is a foreign corporation

     authorized to do and doing business in the State of Louisiana.


                                IV.     Factual Allegations


8.   On or about January 8, 2021, Childers discovered that an account had been opened in her

     name through RAC’s lease to own department and/or credit division AcceptanceNow. Said

     account had been opened on November 23, 2020.




                                              2
      Case 2:21-cv-00960-NJB-DPC Document 1 Filed 05/18/21 Page 3 of 13




9.    Childers immediately commenced the dispute process, as she did not open any such

      AcceptanceNow account; and while she had had a Rent-A-Center account in the past, she

      had not purchased or leased any furniture.


10.   Childers was instructed to file a report with law enforcement, which she did on January 8,

      2021. St. Tammany Parish Sheriff’s Office opened its investigation (Agency Report No.

      2021-000260 – Reference Ticket Number 1663879). Deputy Matthew Ezzell and

      Reviewing Officer Ryan Impastato were charged with such STPSO investigation.


11.   Not knowing exactly how to proceed, Childers filed complaints with the Federal Trade

      Commission (FTC) and the Consumer Financial Protection Bureau (CFPB).                  Both

      agencies’ website instructed Childers to check her personal credit reports and if the account

      was being reported, that she should dispute it with such bureaus.


12.   Before she could register any disputes or make any claims of identity theft, she was notified

      through a credit monitoring application, Chase Credit Journey, that her credit score had

      dropped nearly 100 points due to the major derogatory entry by Acceptance Now.


13.   That same day, on January 8, 2021, Childers submitted a dispute Trans Union, LLC in

      formally disputing the alleged debt as it was not owed and was a subject of a STPSO

      investigation for fraud and identity theft. Trans Union responded to such dispute, more

      than two months later on March 12, 2021, that the account was accurate and belonged to

      Childers; Trans Union refused to remove the erroneous entry form Childers’ credit report.


14.   Childers submitted another formal dispute to Experian Information Solutions, Inc.

      (“Experian”) on January 19, 2021. Experian responded to such dispute on February 9,



                                                3
      Case 2:21-cv-00960-NJB-DPC Document 1 Filed 05/18/21 Page 4 of 13




      2021 by verifying the accuracy of the AcceptanceNow debt, and it too refused to remove

      the erroneous entry from Childers’ credit report.


15.   Consequently, Childers submitted another formal dispute of the AcceptanceNow account

      to Experian on February 16, 2021. Experian responded to this second dispute on March 3,

      2021 by again verifying the Acceptance Now debt as accurate, once again refusing to

      remove the erroneous account from Childers’ credit report.


16.   Contemporaneously with the disputes to the credit reporting agencies, Childers contacted

      contacted RAC about the account, and she received an initial response from Tiffany Smith

      from Preferred Lease who asked Childers to submit additional information, including but

      not limited to the police report. Preferred Lease is a division of RAC.


17.   As the STPSO had not yet completed its investigation, Childers was unable to submit the

      police report, but she did submit evidence of her identity, which gave rise to a text, then an

      email conversation with James Simmons, also of Preferred Lease. Childers started by

      texting a copy of the STPSO complaint card on March 4, 2021 to James Simmons.


18.   By email dated March 12, 2021, James Simmons wrote to Valerie Rosen, Preferred Lease

      Credit Reporting Specialist the following:


             “I have several accounts that I need to get removed off our customers credit. They
             are involved in employee fraud. Our coworkers opened these accounts without the
             knowledge of the customers. LP is involved knows I am requesting we remove
             these items off the customers credit.”
19.   Therefore, it is beyond dispute that on or before March 12, 2021, RAC knew explicitly that

      the account at issue in this case did not belong to Childers, was a product of identity theft

      and fraud, and should not be reported on or collected from Childers.


                                                4
      Case 2:21-cv-00960-NJB-DPC Document 1 Filed 05/18/21 Page 5 of 13




20.   Childers received confirmation from AcceptanceNow in the form of a Credit Reporting

      Bullseye Form showing the account at issue herein was closed on March 12, 2021. This

      form confirmed:


             “This account was opened in Cynthis Childers name by a coworker. She then
             changed the name on the account to Cynthis Shoulders. The coworker changed the
             last name and social security number.”
      In other words, RAC investigated the dispute, discovered that the perpetrator was a female

      – suggesting that RAC knew exactly which employee engaged in the fraud – and thereby

      ordered that the account be closed.


21.   Childers corresponded several more times with James Simmons, both by text and email,

      whereby James Simmons promised the account would be removed from Childers’ credit

      history, but that it would take 30-60 days to accomplish.


22.   Assuming the matter resolved, Childers received a note from her credit monitoring

      application that as of March 31, 2021, Experian was reporting that the AcceptanceNow

      account had been charged off. In other words, Experian was reporting that not only was

      the AcceptanceNow account Childers’s responsibility, but that she failed in her

      responsibility.


23.   Childers reported this error to James Simmons, who again and again promised that the

      account would be removed from Childers’ credit history.


24.   As of this date, May 18, 2021, the AcceptanceNow account appears on Childers’ credit

      history, not only by Trans Union and Experian, but also Equifax Information Services,

      LLC (“Equifax”). All three credit reporting agencies report that Childers owes a balance



                                               5
      Case 2:21-cv-00960-NJB-DPC Document 1 Filed 05/18/21 Page 6 of 13




      of $3,753.00 to AcceptanceNow, that the account was charged off in March 2021, and as

      a result, Childers’ credit is severely damaged.


25.    RAC continues to report that Childers owes a debt it knows was opened by an RAC

      employee without Childers’ knowledge or consent, and all three credit reporting agencies

      report to this day that Childers owes this debt. As such, rather than close the fraudulent

      account, RAC reported it as a charge-off. And rather than conduct any re-investigation of

      RAC’s verifications, Trans Union and Experian simply rubber-stamped RAC’s erroneous

      reports.


26.   As a direct result of this erroneous entry in her credit records, Childers was turned down

      for an application for credit through Paypal. Furthermore, the 100 point drop in her credit

      score presently prevents Childers from securing approval for a car loan at an interest rate

      she should otherwise be entitled to.


27.    Consequently, Experian and Trans Union both prepared and issued consumer credit

      reports concerning Childers that included inaccurate information. Equifax is also reporting

      the account as a charge-off, but because Childers has not formally disputed the account

      through Equifax, it is not a defendant herein.


28.   All defendants are reporting an account they know full well, or should know does not

      belong to Childers, that it was a product of identity theft and fraud, and despite multiple

      formal disputes and promises, all defendants continue to damage Childers to this day.


                                    First Claim for Relief

                   (Negligent Noncompliance with FCRA against RAC)
29.   Plaintiff realleges paragraphs 1 – 28 as though fully set forth herein.

                                                6
      Case 2:21-cv-00960-NJB-DPC Document 1 Filed 05/18/21 Page 7 of 13




30.   Defendant RAC is a “furnisher of credit information” as defined by 15 U.S.C. § 1681a(c).


31.   Childers notified Experian and Trans Union, that she disputed the RAC account.

      Consequently, Experian and/or Trans Union notified RAC of Childers’ dispute. These

      notifications were superfluous because RAC already knew about the fraudulent opening of

      the account and that Childers was not responsible for it.


32.   Defendant RAC negligently failed to comply with the requirements of the FCRA, 15

      U.S.C. § 1681s-2(b).


33.   As a result of RAC’s failure to comply with the requirements of the FCRA, Childers has

      suffered, and continues to suffer, actual damages, including economic loss, lost opportunity

      to receive credit, damage to reputation, invasion of privacy, interference with her normal

      and usual activities and emotional distress for which Childers seeks damages in an amount

      to be determined by the jury. In particular, Childers was denied a Paypal account because

      of the existence of the inaccurate entries on her credit reports.


34.   Childers requests attorney’s fees pursuant to 15 U.S.C. § 1681o(a).


                                    Second Claim for Relief
                     (Willful Noncompliance with FCRA against RAC)
35.   Plaintiff realleges paragraphs 1 – 28 as though fully set forth herein.


36.   Defendant RAC is a “furnisher of credit information” as defined by 15 U.S.C. § 1681a(c).


37.   Childers notified Experian and Trans Union, that she disputed the RAC account.

      Consequently, Experian and/or Trans Union notified RAC of Childers’ dispute. These




                                                7
      Case 2:21-cv-00960-NJB-DPC Document 1 Filed 05/18/21 Page 8 of 13




      notifications were superfluous because RAC already knew about the fraudulent opening of

      the account and that Childers was not responsible for it.


38.   Therefore, RAC’s failure to comply with the requirements of the FCRA, 15 U.S.C. §

      1681s-2(b) was willful.


39.   As a result of RAC’s failure to comply with the requirements of the FCRA, Childers has

      suffered, and continues to suffer, actual damages, including economic loss, lost opportunity

      to receive credit, damage to reputation, invasion of privacy, interference with her normal

      and usual activities and emotional distress for which Childers seeks damages in an amount

      to be determined by the jury. In particular, Childers was denied a PayPal account because

      of the existence of the inaccurate entries on her credit reports. Childers also seeks punitive

      damages in an amount to be determined by the jury.


40.   Childers requests attorney’s fees pursuant to 15 U.S.C. § 1681n(a).


                                    Third Claim for Relief
                        (Unfair Trade Practices against Transworld)
41.   Plaintiff realleges paragraphs 1 – 28 as though fully set forth herein.


42.   RAC knew that Childers disputed the account at issue herein. RAC also knew full well, as

      documented by internal emails upon which Childers was copied, that the account was

      fraudulently opened by an RAC employee in Childers’ name, and that Childers was in no

      way responsible for such AcceptanceNow account.


43.   Furthermore, James Simmons of RAC’s Preferred Lease division promised Childers that

      the erroneous account would be removed from her credit history. Instead, the account was,



                                                8
      Case 2:21-cv-00960-NJB-DPC Document 1 Filed 05/18/21 Page 9 of 13




      and continues to be listed in Childers’ credit history as a charge-off. This credit reporting

      is a form of debt collection and violates the Louisiana Unfair Trade Practices Act.


44.   Specifically, Louisiana Revised Statute § 51:1409(A) reads in pertinent part:

      Any person who suffers any ascertainable loss of money or moveable property, corporeal

      or incorporeal, as a result of the use or employment by any other person of an unfair or

      deceptive method, act or practice declared unlawful by R.S. 51:1405, may bring an action

      individually but not in a representative capacity to recover actual damages.

45.   Under Louisiana Revised Statute 51:1401 et seq. actual damages not only includes

      monetary losses of the kind plaintiff suffered, but also includes damages for mental

      anguish, embarrassment and humiliation. See Laurents v. Louisiana Mobile Homes, Inc.,

      689 So.2d 536 (La. App. 3 Cir. 2/5/97). Moreover, Louisiana Revised Statute 51:1405

      calls for the payment of reasonable attorneys fees and costs in the event of an “ascertainable

      loss of money or moveable property.”


                                   Fourth Claim for Relief


                  (Fair Debt Collection Practices Act against Transworld)


46.   Plaintiff realleges paragraphs 1 – 28 as though fully set forth herein.


47.   Childers is a “debtor” as defined by the Fair Debt Collection Practices Act (FDCPA) 15

      U.S.C. § 1692a, although she denies that she owes any amount of the alleged “debt.”


48.   Defendant RAC is a “debt collector” as defined by the FDCPA, § 1692a because it collects

      debt through its AcceptanceNow division.


49.   Defendant RAC violated the FDCPA in one or more of the following ways:

                                                9
        Case 2:21-cv-00960-NJB-DPC Document 1 Filed 05/18/21 Page 10 of 13




      a) making false or misleading representations;

      b) communicating credit information which it knew to be false or should have known to be

         false;

      c) failing to disclose in the initial written communication that the debt collector is attempting

         to collect a debt and that any information obtained will be used for that purpose;

      d) failing to send Childers the information required by § 1692g(a);

      e) failing to cease communication with Childers after receiving written notice that Childers

         refused to pay the debt and that Childers did not owe the alleged debt;

      f) continuing collection activities after receipt of Childers’ dispute without sending validation

         of the debt; and/or

      g) representing that Childers owed amounts that it knew explicitly that she did not owe.


50.      As a result of RAC’s failure to comply with the requirements of the FDCPA, Childers has

         suffered actual damages, including economic loss, invasion of privacy, damage to

         reputation, interference with her normal and usual activities, worry, fear, distress,

         frustration, embarrassment, and humiliation, for which she seeks damages in an amount to

         be determined by the jury, in addition to statutory damages in an amount to be determined

         by the Court.


51.      Childers requests her attorney fees pursuant to the FDCPA, § 1692k(a)(3).


                                        Fifth Claim for Relief
                   (Negligent Noncompliance with FCRA against Trans Union)
52.      Plaintiff realleges paragraphs 1 – 28 as though fully set forth herein.


53.      Trans Union negligently failed to comply with the requirements of FCRA by verifying an


                                                   10
      Case 2:21-cv-00960-NJB-DPC Document 1 Filed 05/18/21 Page 11 of 13




       erroneous debt that it knew or should have known was not owed.


54.    As a result of Trans Union’s failure to comply with the requirements of FCRA, Childers

       has suffered, and continues to suffer, actual damages, including economic loss, lost

       opportunity to receive credit, damage to reputation, invasion of privacy, interference with

       her normal and usual activities and emotional distress for which Childers seeks damages

       in an amount to be determined by the jury.


55.    Childers requests attorneys’ fees pursuant to 15 USC §1681o(a).


                                     Sixth Claim for Relief
                 (Willful Noncompliance with FCRA against Trans Union)

56.    Plaintiff realleges paragraphs 1 – 28 as though fully set forth herein.

57.    Trans Union willfully failed to comply with the requirements of FCRA by verifying an

       erroneous debt that it knew or should have known was not owed.

58.    As a result of Trans Union’s failure to comply with the requirements of FCRA, Childers

       has suffered, and continues to suffer, actual damages, including economic loss, lost

       opportunity to receive credit, damage to reputation, invasion of privacy, interference with

       her normal and usual activities and emotional distress for which Childers seeks damages

       in an amount to be determined by the jury. Childers also seeks punitive damages in an

       amount to be determined by the jury.


59.    Childers requests attorneys’ fees pursuant to 15 USC §1681n(a).

                                    Seventh Claim for Relief

                  (Negligent Noncompliance with FCRA against Experian)
60.    Plaintiff realleges paragraphs 1 – 28 as though fully set forth herein.


                                                11
      Case 2:21-cv-00960-NJB-DPC Document 1 Filed 05/18/21 Page 12 of 13




61.    Experian negligently failed to comply with the requirements of FCRA by verifying an

       erroneous debt that it knew or should have known was not owed.


62.    As a result of Experian’s failure to comply with the requirements of FCRA, Childers has

       suffered, and continues to suffer, actual damages, including economic loss, lost opportunity

       to receive credit, damage to reputation, invasion of privacy, interference with her normal

       and usual activities and emotional distress for which Childers seeks damages in an amount

       to be determined by the jury.


63.    Childers requests attorneys’ fees pursuant to 15 USC §1681o(a).


                                    Eighth Claim for Relief
                   (Willful Noncompliance with FCRA against Experian)

64.    Plaintiff realleges paragraphs 1 – 28 as though fully set forth herein.

65.    Experian willfully failed to comply with the requirements of FCRA by verifying an

       erroneous debt that it knew or should have known was not owed.

66.    As a result of Experian’s failure to comply with the requirements of FCRA, Childers has

       suffered, and continues to suffer, actual damages, including economic loss, lost opportunity

       to receive credit, damage to reputation, invasion of privacy, interference with her normal

       and usual activities and emotional distress for which Childers seeks damages in an amount

       to be determined by the jury. Childers also seeks punitive damages in an amount to be

       determined by the jury.


67.    Childers requests attorneys’ fees pursuant to 15 USC §1681n(a).




                                                12
      Case 2:21-cv-00960-NJB-DPC Document 1 Filed 05/18/21 Page 13 of 13




       WHEREFORE, Plaintiff respectfully requests that the Court grant the following relief in

her favor as follows:


   1. Actual damages to be determined by the jury;

   2. General and special damages to be determined by the jury;

   3. Punitive damages to be determined by the jury;

   4. Statutory damages;

   5. Attorneys’ fees;

   6. Costs and expenses incurred in the action; and

   7. Such other and further relief as is appropriate.




PLAINTIFF DEMANDS A TRIAL BY JURY.


DATED this 18th day of May, 2021.


                                                     Respectfully submitted,

                                                     SANDLER MICHAUD, LLC


                                                     /s/ Marc R. Michaud
                                                     Marc R. Michaud, LA Bar No. 28962
                                                     1050 S. Norman C. Francis Pkwy, Ste. 219
                                                     New Orleans, LA 70125
                                                     Telephone: (504) 291-8300
                                                     Facsimile: (504) 291-8301
                                                     Email: marc@smnola.com




                                                13
